—In an action, inter alia, to recover damages for conversion, the defendants appeal from an order of the Supreme Court, Nassau County (Segal, J.), dated July 22, 2002, which granted the plaintiff’s motion for summary judgment on the complaint.
Ordered that the order is affirmed, with costs.
In response to the plaintiff’s showing of its prima facie entitlement to summary judgment, the defendants failed to raise a triable issue of fact, or demonstrate that summary judgment should be denied without prejudice to renewal after the completion of discovery. Accordingly, summary judgment was properly granted in favor of the plaintiff (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
In light of this determination, we need not reach the plaintiff’s contention concerning the appendix on the appeal. Altman, J.P., Florio, Adams and Rivera, JJ., concur.